In a tax certiorari proceeding to review and to reduce from $225,000 to $190,000 the assessment on certain real property in the Borough of Queens for the tax year 1960-1961, the petitioner appeals from a final order of the Supreme Court, Queens County, entered November 27,1961 upon the decision of the court after a nonjury trial, which dismissed the petition on the merits and confirmed the assessment. 'Order affirmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.